Citation Nr: 1521120	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for respiratory disability, to include sinusitis and/or rhinitis.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO, inter alia, denied service connection for sinusitis and sleep apnea respectively.  The Board notes that  jurisdiction of the claims file has since been transferred to the Little Rock, Arkansas RO.  

In a March 2010 rating decision, the RO denied the Veteran's claim for service connection for sinusitis.  Thereafter, within a year of that decision, new evidence pertaining  to the Veteran's claimed sinusitis was associated with the claims file.  As this new and material evidence was received within a year of the March 2010 rating decision, readjudication of the claim was appropriate,  and the March 2010 rating decision did not become final.  See 38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461 (2009).  

In January 2012, the RO readjudicated the Veteran's sinusitis claim, again denying service connection.  In April 2012, the Veteran filed a notice of disagreement with respect to both the sinusitis and sleep apnea claims.  The RO issued a statement of the case (SOC) in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  

In December 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Since the March 2013 SOC, the Veteran has submitted new evidence with respect to his claims.  In January 2015, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of the additional evidence submitted.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

As regards characterization of the appeal, the Board notes that the Veteran filed a claim for service connection for sinusitis.  However, the medical evidence of record reflects a diagnosis of rhinitis, as addressed in the March 2013 SOC.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record and Clemons, the Board has expanded the Veteran's claim to encompass any respiratory diagnosis, to include sinusitis and rhinitis (as reflected on the title page).  

This appeal has been processed utilizing the electronic Veterans Benefits Management System (VBMS) claims processing system.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

With respect to the Veteran's respiratory disability  claim, the Veteran contends that she experiences recurrent episodes of sinusitis and rhinitis that began in 1985 while she was in service.  

Service treatment records contain an August 1983 report of medical history in which the Veteran noted a history of sinusitis/allergies.  It is also noted that the Veteran has occasional sinusitis, not significant.  In April 1985, the Veteran is given a limited physical profile due to an upper respiratory infection.  In September 1986, an examination reveals enlarged turbinates and thick nasal discharge.  Assessment was bronchitis and sinusitis.  In January 1987, the Veteran reported several days of congestion, dry cough and bilateral frontal sinus aching.  On examination, there was tenderness over both frontal sinuses.  Assessment included upper respiratory infection and sinusitis.  In January 1990, allergies were noted.  

Post-service  evidence of record includes VA treatment records dated in September 2010 that note persistent acute sinusitis.  A February 2011 note indicates  that the Veteran's symptoms were likely due to sinus congestion, rhinitis, or an upper respiratory infection.  Additionally, a January 2013 VA examiner diagnosed perennial allergic rhinitis, and the February 2013 VA examiner also diagnosed rhinitis but noted no diagnosis of sinusitis.  

The  current record contains conflicting medical evidence with respect to the Veteran's current diagnosis(es )and etiology of any such diagnosis(es).  In this regard, the Veteran's VA treating physician noted that the Veteran had a history of sinus congestion in the military and continued to be seen for complaints of upper respiratory infection symptoms, presumptive bronchitis, and sinusitis.  The VA physician noted that the Veteran's sinus symptoms presented a continuum from symptoms in service.  The Board, however, notes that the VA physician did not specify as to what the Veteran's current diagnosis is and provided no rationale supporting a nexus between current symptoms and her military service.  

The January 2013 VA examiner did not have the benefit of the Veteran's claims file and opined that, if the Veteran's history was accurate as to her symptoms beginning in 1985 or 1986 and continuing to the present, then such symptoms were incurred in and aggravated by normal progression during service.  Finally, the February 2013 VA examiner, who did review the claims file, noted that sinusitis/allergies were noted at entrance into service and there were no permanent residuals or aggravation of the Veteran's condition (rhinitis).  

The Board notes that the January 2013 VA examiner did not have the benefit of the Veteran's claims file, to include her actual treatment and diagnoses in service and thereafter.  Additionally, the February 2013 VA examiner found the Veteran's rhinitis preexisted service, despite a normal August 1983 report of medical examination at entrance into service.  The August 1983 report of medical history notes only occasional sinusitis, not significant, and is  silent as to rhinitis or any other respiratory disorder..  Furthermore, neither VA examiner addressed the Veteran's diagnosis of sinusitis made during the pendency of her appeal, despite no finding of such at the time of her VA examinations.  

On this record, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim for service connection for a respiratory  disability, to include sinusitis and rhinitis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's sleep apnea claim, the Veteran's service treatment records are silent with respect to any complaint, finding or diagnosis referable to sleep apnea.  The Veteran contends that her sleep apnea symptoms began while she was in service, to include snoring and excessive daytime somnolence.  The Veteran submitted buddy statement in this regard.  She further contends that her sleep apnea is a result of weight gain caused by a service-connected back disability and has been aggravated by her sinus disability of rhinitis and sinusitis.  Post-service treatment records dated in May 2010 include an impression of obstructive sleep apnea.  A sleep study at that time noted the Veteran's reports of snoring all of her adult life, for ten or more years.  A September 2011 VA examiner diagnosed obstructive sleep apnea.  

On the questions of whether there exists a medical nexus between the Veteran's current sleep apnea and her military service or her service-connected back disability and/or her claimed respiratory disability, the medical evidence currently of record does not adequately resolve these questions.   The September 2011 VA examiner concluded that he could not provide an opinion without resorting to speculation as to whether the Veteran's sleep apnea was related to her reports of snoring while in service.  The February 2013 VA examiner opined that sleep apnea was less likely as not caused or aggravated by the Veteran's deviated nasal septum, as no such deviation was severe enough to cause sleep apnea.  The examiner did not address whether such was a result of weight gain due to a service-connected back disability or the Veteran's respiratory s disability, to include sinusitis and rhinitis.  Furthermore, the VA examiner did not discuss the significance of the lay assertions to  the Veteran snoring and napping in service.  

Also, in January 2015, a  VA physician provided a letter indicating that the Veteran's weight gain was more likely than not a contributing factor of sleep apnea.  The physician noted that chronic lumbar and low back issues limiting physical activity could contribute to weight gain.  The VA physician further noted that the Veteran's chronic rhinitis more likely than not significantly aggravated the Veteran's use of her CPAP machine for sleep apnea.  However, the physician did not provide adequate rationale to support her opinion as to etiology of the e Veteran's sleep apnea.  

On this record, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are  needed to resolve the claim for service connection for a respiratory sinus disability, to include sinusitis and rhinitis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra.  

Therefore, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate physicians, in connection with her respiratory disability and sleep apnea claims.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As regards VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Central Arkansas dated through March 2012.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Arkansas VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2012, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims  on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Arkansas VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo  VA respiratory examination by an appropriate physician.
The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should  clearly identify all respiratory disability(ies) the Veteran currently has, or has had at any time pertinent to the current September 2009 claim ,  to include sinusitis and  rhinitis (even if currently resolved).  

Then, for  each such diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the  disability had its onset during service, or is  medically related to the Veteran's military service, to include the Veteran's various complaints and treatment for sinusitis, upper respiratory infections, and other respiratory  symptoms during  service.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo  VA sleep disorders examination by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the  designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must provide an opinion, consistent with sound medical judgment, as to the following: 

(A)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had onset during or is medically-related to  her military service, to include alleged  loud snoring and constant napping  in service; or, if not,


(B)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused or is aggravated (worsened beyond the natural progression) by her  service-connected back disability, to include any weight gain related thereto; or any respiratory disability(ies) deemed to be service-related, to include sinusitis and/or rhinitis .  
If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.    To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.   

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



